 In the Matter of NATIONAL LEAD COMPANY (TITANIUM DIVISION)andLOCAL 12212, GAS, COKE & CHEMICAL DIVISION, DISTRICT No. 50,UNITED.MINEWORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.Case No. R-2958CERTIFICATION OF REPRESENTATIVESOctober 31, 1941On September 30, 1941, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceedings.,Pursuant to the Direction of Election, an election by secret ballot wasconducted on October 10, 1941, under the direction and supervision ofthe Regional Director for the Fourteenth Region (St. Louis, . Missouri) .On October 15, 1941, the Regional Director, acting pursuant to Article"III, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued and 'duly served upon the . partiesan Election Report.No objections to the conduct of the ballot or theElection Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :(The number of employees who were eligible to vote was 763.)Total number of ballots cast________________________________717Number of ballots challenged________________________________22Number of blank ballots___________________________________0Number of void ballots_____________________________________2Total number of ballots counted_____________________________693Number of ballots voted "Yes", that is, designating Local 12212,Gas, Coke & Chemical Division, District No. 50, United MineWorkers of America, affiliated with the Congress of Indus-trial Organizations, as representative for the purposes of col-lective bargaining________________________________________553Number of ballots voted "No"______________________________ 140135 N. L.R. B., No.198.On October 9, 1941, the Board issued an Order denying themotion of International Association of Machinists for reconsideration of the Decision andDirection of Election.On October 20, 1941,the Board denied the request of InternationalAssociation of Machinists to appear on the ballot in the election directed by the Board.On the same day and on October 22, 1941, protests to the request of International Asso-ciation ofMachinistswere filed by International Brotherhood of Electrical Workers andby American Federation of Labor, respectively. In view of the Board's Order denyingthe request of International Association of Machinists, it is unnecessary to rule upon.these protests.36 N. L. R. B., No. 141.655 656DECISIONSOF NATIONALLABOR RELATIONS BOARDBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections8 and 9,of NationalLabor Relations Board Rules and Regulations-Series 2, asamended,IT ISHEREBY CERTIFIEDthat Local 12212, Gas, Coke & Chemical Di-vision,District No. 50, United Mine Workers of America, affiliatedwith the Congress of Industrial Organizations; has been designatedand selected by a majority of the employees of the Titanium Divisionof National Lead Company, St. Louis, Missouri, including the eightworking foremen employed in the acid plant, but excluding executives,salaried foremen, watchmen, supervisory employees, and all othersalaried employees, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, Local 12212,Gas, Coke & Chemical Division, District No. 50, United Mine Workersof America, affiliated with the Congress of Industrial Organizations, isthe exclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of 'pay, wages, hours ofemployment, and other conditions of employment.MR. GERARD D. REILLY took no part in the consideration of the aboveCertification of Representatives.